DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-4, 6-16, 25, 28-32 added new claims 33-34 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/20/2018, 08/11/2020, 10/20/2020 and 11/19/2021 are being considered by the examiner.

Response to Arguments

2.	Applicant’s arguments with respect to claims 1-4, 6-16, 25 and 28-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
3.	3.35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is an apparatus claim includes the steps of determine the first condition. (apparatus Step1: yes)
Step 2A Prong One: claim 1 recites the step determine the first condition. This limitation recite an abstract idea which is directed to mental process.
 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim recites the combination of additional element of determining, with processing circuitry, which is recited as generic processor performing a generic 
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claim 1 is ineligible.
Dependent claim 6

Step 1: claim 6 include the step of extracting (yes).

Step 2A Prong One: claim 6 recites the step of extracting, this limitation recite an abstract idea which is directed to mental process.
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim recites the combination of additional element of extracting, with processing circuitry, which is recited as generic processor performing a generic computer function of processing data. This generic processing circuitry limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claim is directed to the abstract idea.
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies 
Note: Dependent claims 3 includes the steps of “closing at least one windows of a vehicle”, “closing at least one roof portion of the vehicle”, “tensioning at least one seat belt of the vehicle”, “adjusting at least one seat of the vehicle”, or “suppressing an emergency breaking of the vehicle”; and claim 4 includes the steps of “an emergency breaking of a vehicle”, or “a firing of an airbag”.  The dependent claims 3 and 4 are patent eligible.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 6-7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over  “Automotive Radars a review of signal processing technique” to Patole et al. in view of DE102015200926 to Stefan et al. further in view DE102016209704 to Jochen et al.
8.	Regarding claim 1, Patole discloses an electronic control unit (ADAS includes a controller see at least page 22), comprising: 
a signal input circuit configured to receive a sensor signal from a radar sensor or from a LiDAR sensor (controller receive the signal from the LiDAR sensor see at least page 22 and Figs. 1&2); and 
a processing circuit configured to generate a first representation of the sensor signal by reducing a resolution of the sensor signal (the LiDAR sensor measures information (range, azimuth/angle and velocity) (see at least first pg), “2-D signal samples obtained across slow and fast time are converted into single dimensional signals” that means the system reduce the signal to generate first represnetation see at least first para. right col. pg. 32, pg. 28, pg. 29 and Fig. 2 & 7); 
generate a second representation of the sensor signal, wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal (the system generate a second representation with higher 
determine a first condition based on the first representation of the sensor signal (the radar sensor detect an obstacle or pedestrian based on the first presentation see at least pg. 32), 

Patole does not explicitly discloses forward the second representation of the sensor signal to a first output interface configured to be coupled to a physical layer of a communication system of a first device; and generate an activation signal in response to the first condition
Shall be noted that Patole system generate a collision avoidance and driver warning in response to the first condition see at least pg. 23 & 31-32 and Fig. 1).

However, Jochen is directed to method for activating personal protection device of                       vehicle, involves generating drive signal for driving personal protection device. Jochen discloses the control device includes processing unit for processing signals and interface to a sensor for reading sensor signals and outputting control signals to the actuator and communication interface for reading in or outputting data that is embedded in communication protocol and output the optically data into the corresponding data transmission line (see at least [¶ 20-22] and Fig.1). Therefore, from the teaching of Jochen, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Patole to use the technique of to 
similar to that of the teaching of Jochen in order to enhance the safety.

However, Stefan is directed to the method involves scanning the object in an environment of a motor vehicle, the minimum outline and maximum outline of the object are determined for planning the trajectory of the motor vehicle based on the outlines such that the collision of the motor vehicle with the object is avoided. Stefan discloses as shown in Fig. 1 the processing device receive radar signal (see at least [¶ 26] and Figs. 1), generate a first representation of the sensor signal (see at least [¶ 26-28 & 34] & Fig. 1), furthermore, Stefan discloses the system determine the first condition based on the first representation of the sensor signal and once the sensor detect an object in the vehicle travel trajectory the control device controls actuators to avoid collision with object or trigger the protective device see at least [¶ 20-21, 26, 28-30, 34 & 39] and Fig.1). Therefore, from the teaching of Stefan. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Patole to use the technique of to generate an activation signal in response to the first condition similar to that of the teaching of Stefan in order to enhance the safety.

9.	Regarding claim 2, Patole discloses the activation signal is at least one selected from: a reversible activating signal for activating a reversible safety measure (waring the driver or overriding control of the vehicle to avoid accidents see at least right col. second para. pg. 23), 


11.	Regarding claim 4, Patole, Jochen and Stefan in combination disclose all the limitations of claim 1, furthermore, Stefan discloses the irreversible activating signal is configured to cause at least one selected from: an emergency breaking of a vehicle, or a firing of an airbag (trigger airbag see at least [¶ 28-29]). Therefore, from the teaching of Stefan. It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Patole to use the technique of emergency breaking similar to that of the teaching of Stefan in order to enhance the safety.

12.	Regarding claim 6, Patole, Jochen and Stefan in combination disclose all the limitations of claim 1, furthermore, Patole discloses the processing circuit is further configured to extract the first representation from the second representation (the system generate a second representation with higher resolution using superresolution 

13.	Regarding claim 7, Patole discloses the second representation of the sensor signal has the higher resolution than the first representation of the sensor signal for a given instant of sensor data in terms of at least one of angular resolution, spatial range covered, or relative velocity (angular resolution see at least last para. left col. pg. 26 and right col. pg. 28). 

14.	Regarding claim 33, Patole discloses wherein the first representation of the sensor signal and the second representation of the sensor signal are generated from a same sensor measurement (“2-D signal samples obtained across slow and fast time are converted into single dimensional signals”, furthermore, Patole discloses the system generate a second representation with higher resolution from the same sensor signal measurement using superresolution techniques see at least left col. first para. pg 25, pgs 26 & 28 and Figs. 3, 5 & 10).

15.	Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over  “Automotive Radars a review of signal processing technique” to Patole et al. in view of DE102015200926 to Stefan et al. and DE102016209704 to Jochen et al. further in view US2017/0293025 to Davis et al. 
16.	Regarding claim 29, Patole, Stefan and Jochen in combination disclose all the limitations of claim 1 as discussed above, furthermore, Patole discloses wherein 
Patole does not explicitly disclose decreasing a spectral resolution of the sensor signal or decreasing a spatial resolution of the sensor signal.  
However, Davis is directed to automotive radar system. Davis discloses the system select a subset of the bins to perform super resolution processing and performing spatial smoothing steps to enhance the solution, that means the system decreasing the spatial resolution of the sensor signal (see at least [¶ 93]).  Therefore, from the teaching of Davis, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Patole to use the technique of decreasing the spectral resolution of the sensor signal similar to that of the teaching of Davis in order to reduce data size for faster transfer.
17.	Regarding claims 30 and 31, Patole, Stefan and Jochen in combination disclose all the limitations of claim 1 as discussed above, furthermore, Patole discloses wherein reducing the resolution of the sensor signal and the sensor signal comprises radar cube data comprising a data bins; (the system reduce the signal and radar data inludes data bins see at least first para. right col. pg. 32, pg. 28, pg. 29 & right col. pg. 31).
Patole does not explicitly disclose the limitation of re-claim 30) comprises reducing a number of data bins on at least one dimension of the radar cube data; and re-claim 31) wherein reducing the number of data bins comprises merging at least two neighboring data bins. 
Davis discloses sensor signal includes a radar data cube which comprises data bins, also Davis the system select a subset of the bins to perform super resolution processing .

18.	Claims 8-12, 16, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DE102010022706 to Koenig et al. in view of US2005/0257985 to Fukushima et al. further in view of “Automotive Radars a review of signal processing technique” to Patole et al.
19.	Regarding claim 8, Koenig discloses a gateway circuit configured to be coupled to an airbag electronic control unit (gateway circuit 17 coupled to airbag control unit see at least [¶ 41 &43] and Fig. 3), the gateway circuit comprising: 
a signal input configured to receive a sensor signal from an environmental sensor of a vehicle (as shown in fig. 3 the gateway circuit 17 that receive signal input from sensor see at least [¶  23 & 41] and Fig. 1& 3);  
a first signal output configured to forward a first representation of the sensor signal of the environmental sensor to the airbag electronic control unit (as shown in fig. 3 the 
a second signal output configured to forward a second representation of the sensor 
signal (as shown in fig. 3 the gateway 17 send sensor signal to other elements of the vehicle via the bus 18  see at least [¶ 17& 41] and Fig.3). 

Koenig does not explicitly disclose the limitation of a representation of the sensor is forwarded to an electronic control unit different from the airbag electronic control unit, wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal.
However, Fukushima is directed to vehicle with controller that controls the vehicle operating mode. Fukushima discloses [¶ 43] “a device that requires the input of high resolution signals is provided as the control means, the signal converting means 15 convert low resolution signals .theta.1 into high resolution signals .theta.1', and then transmits them to the control means 10”., that means the system use signals .theta.1/first representation and the second representation of the signal with high resolution and forward the second to representation to controller 10 which is different than the airbag control electronic control unit, see at least [¶ 43]. Therefore, from the teaching of Fukushima, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Koenig to use the technique of forwarding the second representation of the sensor signal to control device which is different than the airbag control electronic control unit similar to that of the teaching of Fukushima in order to enhance the safety.

20.	Regarding claim 9, Koenig discloses the gateway circuit is further configured to determine a first condition based on the first representation of the sensor signal, and to generate an activation signal in response to the first condition (the gateway circuit actuate the airbag once the system determined there is a crash/collision condition see at least [¶ 41-42] and Fig. 3). 

21.	Regarding claims 10 and 12, Koenig discloses the activation signal is at least one selected from: a reversible activating signal for activating a reversible safety measure, or an irreversible activating signal for activating an irreversible safety measure; and re-claim 12) the irreversible activating signal is configured to cause at least one selected from: an emergency breaking of the vehicle, or a firing of an airbag. 
 (as shown in fig. 3 the gateway circuit 17 forward signal representation of the sensor signal to airbag control unit to trigger the airbag which is irreversible activation see at least [¶ 41] and Fig. 3).

22.	Regarding claims 11, Koenig discloses the reversible activating signal is configured to cause at least one of: closing at least one windows of a vehicle, closing at least one roof portion of the vehicle, tensioning at least one seat belt, adjusting at least one seat, or suppressing an emergency breaking of a vehicle (the restraint system for barking control device which restraint the braking see at least [¶ 3]). 

23.	Regarding claim 16, Koenig, Fukushima and Patole in combination disclose all the limitation of claim 8 as discussed above, furthermore, Koenig discloses a second signal input configured to receive a further sensor signal from a second environmental sensor of the vehicle (the driver assistant includes multiple sensors, that means second signal input that receives sensor signal from second sensor see at least [¶ 26-28 & 34] & Fig. 1); of the first signal output of the gateway circuit is further configured to forward a first representation of the further sensor signal to the airbag electronic control unit (as shown in Fig. 3 the gateway circuit 17 forward signal representation of the sensor signal to airbag control unit see at least [¶  41] and Fig. 3).
Koenig does not explicitly disclose the limitation of the second signal output is configured to forwarded the second representation of the further sensor signal to the electronic control unit different from the airbag electronic control unit.
Fukushima discloses [¶ 43] “a device that requires the input of high resolution signals is provided as the control means, the signal converting means 15 convert low resolution signals .theta.1 into high resolution signals .theta.1', and then transmits them to the control means 10”., that means the system use signals .theta.1/first representation and 

24.	Regarding claim 32, Koenig, Fukushima and Patole in combination disclose all the limitation of claim 8 as discussed above, furthermore Patole discloses the gateway circuit is further configured to generate the first representation of the sensor signal by reducing a resolution of the sensor signal (the LiDAR sensor measures information (range, azimuth/angle and velocity) (see at least first pg), “2-D signal samples obtained across slow and fast time are converted into single dimensional signals” that means the system reduce the signal see at least first para. right col. pg. 32, pg. 28, pg. 29 and Fig. 2 & 7).
25.	Regarding claim 34, Koenig, Fukushima and Patole in combination disclose all the limitation of claim 8 as discussed above, furthermore, Patole discloses the first representation of the sensor signal and the second representation of the sensor signal are generated from a same sensor measurement (“2-D signal samples obtained across slow and fast time are converted into single dimensional signals”, furthermore, Patole discloses the system generate a second representation with higher resolution from the .

26.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE102010022706 to Koenig et al. in view of US2005/0257985 to Fukushima et al. and “Automotive Radars a review of signal processing technique” to Patole et al. further in view of US2018/0172729 to Kirst.
27.	Regarding claim 13 and14, Koenig, Fukushima and Patole in combination disclose all the limitation of claim 8 as discussed above, Koenig does not explicitly disclose re-claims 13) the gateway circuit is configured to receive a sensor signal as a series of sensor telegrams at the signal input; and re-claims 14)  the gateway circuit is further configured to identify for an individual sensor telegram based on a tag comprised in the individual sensor telegram, whether the individual sensor telegram pertains to the first representation of the sensor signal or to the second representation of the sensor signal. 
However, Kirst is sensor and measurement arrangement. Kirst discloses a sensor that is coupled to electronic module, and operator device receives the sensor signal as a series of sensor telegrams, also Kirst discloses the first digital sensor signal according to first communication protocol, that means the first signal is coded based on the first communication/first tag, and the system generate a second digital signal derived from the first signal, where the second signal being in the form of a telegram according a second communication protocol/second tag, and the system output the first and second representation sensor signal base on different communication protocol, that means .

28.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DE102010022706 to Koenig et al. in view of US2005/0257985 to Fukushima et al. and “Automotive Radars a review of signal processing technique” to Patole et al. further in view of DE102016209704 to Jochen et al.
29.	Regarding claim 15, Koenig, Fukushima and Patole in combination disclose all the limitation of claim 8 as discussed above, Koenig does not explicitly disclose he gateway circuit is configured to provide the second representation of the sensor signal according to a protocol usable within a communication system.
However, Jochen discloses a control device includes processing unit for processing signals and interface to a sensor for reading sensor signals and outputting control signals to the actuator, and the communication interface for reading in/or outputting data that is embedded in communication protocol and output the optically data into the corresponding data transmission line (see at least [¶ 20-22] and Fig.1). Therefore, from the teaching of Jochen, It would have been obvious to those having ordinary skill in the .

30.	Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over  “Automotive Radars a review of signal processing technique” to Patole et al. in view of DE102016209704 to Jochen et al. further in view of US2018/0172729 to Kirst.
31.	Claims 25 and 28, Patole discloses an environmental sensor element for a vehicle (see at least first pg), comprising: 
a radar sensor or a LiDAR sensor configured to produce a sensor signal covering a field of view (controller receive the signal from the LiDAR or radar sensor covering the file of view as shown in Fig. 1see at least page 22 and Figs. 1&2); 
wherein the environmental sensor element is configured to provide a first representation of the sensor signal (the LiDAR sensor measures information (range, azimuth/angle and velocity) (see at least first pg), that means generating first represnetation see at least first para. right col. pg. 32, pg. 28, pg. 29 and Figs. 1-2 & 7) 
wherein the environmental sensor element is further configured to provide a second representation of the sensor signal, wherein the second representation of the sensor signal has a higher resolution than the first representation of the sensor signal (the system generate a second representation with higher resolution from the sensor signal using superresolution techniques, which is higher than the first presentation see at least left col. first para. pg 25, pgs 26 & 28 and Figs. 3 & 5); 

INF 2017 P 50340 USwherein an interface of the environmental sensor element is couplable to a physical layer of a communication system (the sensors are in communication with ADAS controller see at least first pg. and last para. right col. pg. 31 and Figs. 1-10), 

Patole does not explicitly discloses the interface is further configured to output the first representation of the sensor signal, the second representation of the sensor signal, or both the first representation of the sensor signal and the second representation of the sensor signal to the physical layer; wherein the interface is configured to output the representations of the sensor signals as one or more sensor telegrams; and wherein an individual sensor telegram of the one or more sensor telegrams comprises a tag indicating whether the individual sensor telegram is a part of the first representation of the sensor signal or is a part of the second representation of the sensor signal and re-claim 28) wherein the individual sensor telegram of the one or more sensor telegrams comprises both the first representation of the sensor signal and the second representation of the sensor signal. 


However, Kirst is directed to sensor and measurement arrangement. Kirst discloses a sensor that is coupled to electronic module, and the system output the sensor telegrams the representation of the sensor signals, also the system receives the first digital sensor signal according to first communication protocol, that means the first signal is coded based on the first communication/first tag, and the system generate a second digital signal derived from the first signal, where the second signal being in the form of a telegram according a second communication protocol/second tag, and the system output the first and second representation sensor signal base on different communication protocol, that means individual telegram is part of first or second representation of the sensor signal is tagged based on the communication protocol, furthermore, Kirst discloses the sensor is coupled to device (see at least [¶ 4-6 & 21, 83-

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RACHID BENDIDI/Primary Examiner, Art Unit 3667